DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to arguments
Applicant has amended claims 1, 13, 29, and 30 which changes the scope of the claims and as such, a new ground of rejection is issued.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Objections
Claims 1 and 13 is objected to because of the following informalities:
Claims 1 and 13 recites “while the battery is powering the at least part of the object” which lacks antecedent basis. Based on [0122], [0124], and [0128] - [0129] of the specification, Examiner will interpret as “while the battery assembly is powering the at least part of the object”.

Correction is required.
Examiner Notes

Based on Fig. 6-8 and [0131] of the specification, Examiner interprets claim language “causes at least one of the two or more batteries of a first one of the battery packs to disconnect from the first one of the battery packs and connect to a second one of the battery packs as: 
“the at least one of the two or more batteries in the first battery pack is switched from a parallel connection in the first battery pack to a parallel connection in the second battery pack”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,6,12-14, 20,28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 20160164315) in view of Marr (US9910471) in view of Mergener (US20170170671) in view of Min (US 20160046201) in view of Seto (US 6642719).

    PNG
    media_image1.png
    821
    750
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    591
    769
    media_image2.png
    Greyscale

Figs. 5-6 of Hsu
As to claim 1 Hsu discloses a method (Fig. 5) of managing a battery assembly (Fig. 6, Cells K1-K3) used to power at least part of an object (Fig. 1 [0018].. to select at least one among the battery connection configurations, and accordingly the battery module 110 outputs battery power to the load 150), said battery assembly comprising a plurality of batteries (Fig. 6, Cells in K1-K3), said method comprising:
obtaining a current and/or voltage of each of said plurality of batteries (Fig. 5 530,550, 570 battery characteristic parameters (V, C, T, etc) and parallel voltage and ;
generating a signal, with aid of one or more processors (control unit 121)  and based upon the current and/or voltage of each of said plurality of batteries (Hsu does not specifically state that control unit 121 is a processor, However it would be obvious to one of ordinary skill in the art to modify Hsu’s control unit to be a processor in order to control the battery module and connection circuit with high speed and reliability. Fig. 5 from S530 to S550,570,580 the control unit 121 series connects (i.e. signal) the parallel K1, K2, and K3 (Fig. 6) such that the series connection of all units meets the load requirements ([0060] lines 7-19)), that:
causes the formation of electrical connections between the plurality of batteries to form a first number of battery packs that are connected in series (Fig. 5 S570, [0060] and Fig. 6 where the control unit 121 series connects the parallel battery units K1, K2, and K3), the first number being two or more (K1-K3 battery units), and each battery pack having two or more batteries connected in parallel (Fig. 6 K1-K3 battery units having at least two batteries in parallel);
Hsu further discloses causes at least one of the two or more batteries of a first one of the battery packs (Fig. 2A showing a battery connection configuration where battery B3 and B4 are connected in parallel and identified as the first battery pack) to disconnect from the first one of the battery packs and connect to a second one of the battery packs ([0037] “…switching from the battery connection configuration in FIG. 2A into the battery connection configuration in FIG. 2B”. In configuration in FIG. 2A, battery units B1, B2 are connected in series and in series 
Hsu does not specifically state that the batteries are reconfigured as claimed while the battery is powering the at least part of the object, in response to the second one of the battery packs not satisfying a battery criterion and wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, and changes in response to the object being in different states.
In regards to Hsu reconfiguring the batteries as claimed while the battery is powering the at least part of the object, Marr teaches reconfiguring batteries while the battery is powering the at least part of the object (Figs. 10,13-14 S1408. Battery back-up unit (BBU) 1000 can be reconfigured during discharge so as to operate more efficiently. Reconfiguration can go from all battery units is parallel (Ex. 4P) to all in series (Ex. 4S) and other configuration in between. Col. 7 lines 9-20, Col 14 lines 38-41).
It would have been obvious to a person of ordinary skill in the art to modify the method of Hsu to cause at least one of the two or more batteries of a first one of the battery packs to disconnect from the first one of the battery packs and 
In regards to Hsu reconfiguring the batteries as claimed in response to the second one of the battery packs not satisfying a battery criterion, Hsu specifically states that the controller 121 switches SW9-SW16 to be turned ON to achieve a desired output voltage O2= (B1|B4) − (B2|B3) ([0032]). Therefore, one of ordinary skill in the art can see that Hsu switching from configuration 2A (i.e. B1−B2-B3|B4) to configuration 2B (i.e. B1|B4−B2|B3) is in response to the second battery pack (i.e. B1) not electrically connected in a manner nor comprising the battery characteristics alone that would achieve the desired output voltage (i.e. battery criterion).
It would have been obvious to a person of ordinary skill in the art to modify It would have been obvious to a person of ordinary skill in the art to modify the method of Hsu to cause at least one of the two or more batteries of a first one of the battery packs to disconnect from the first one of the battery packs and connect to a second one of the battery packs in response to the second one of the battery packs not satisfying a battery criterion in order to meet the desired output load voltage as taught by Hsu ([0032]).
  Regarding wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, Mergener teaches wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack (reconfiguration of from fig. 1 to Fig. 5 is performed in order to switch between a parallel configuration and 
It would have been obvious to a person of ordinary skill in the art to modify the one or more controller of Hsu to include wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, in order to allow a single battery pack to selectively output different voltages depending on whether the battery pack is coupled to a device operating at a low voltage or a high voltage (as taught by Mergener [0004]).
Regarding wherein the battery criterion comprises changes in response to the object being in different states.
Min teaches wherein the battery criterion comprises changes in response to the object (vehicle, Fig. 1) being in different states ([0028] and [0031] FIG 3A-3B, when the accelerator is operated to drive the vehicle (first state), the battery switching unit 120 connects the battery module 110 in series. When the accelerator is not yet operated, parked, stops, or is charged (second state), the battery switching unit 120 may be turned on to connect the battery modules 110 in parallel).
It would have been obvious to a person of ordinary skill in the art to modify the battery criterion of Hsu to comprise changes in response to the object being in different states, in order to improve the safety of the vehicle as taught by Min ([0033]).
Hsu does not teach isolating a faulty battery.
Marr teaches isolating a faulty battery (Fig. 14 S1404, Col. 14 lines 19-30 where an isolated cell is removed for repair. As such the isolated cell is identified as a faulty battery)

Hsu in view of Marr does not teach sending an alert that indicates an update in estimated remaining time of operation of the object after the faulty battery is isolated.
Seto teaches sending an alert that indicates an update in estimated remaining time of operation of the object after the faulty battery is isolated (Fig. 1 when the main battery is disconnected because of a failure, the lifetime decision circuit 26 indicates the remaining power or useful time of the auxiliary battery 6 which operates the real load when connected. Col. 3 lines 59-63 and Coli. 5 lines 24-34).
It would have been obvious to a person of ordinary skill in the art to modify the method of Hsu to comprise sending an alert that indicates an update in estimated remaining time of operation of the object after the faulty battery is isolated, in order to ensure the battery can be used in case of an emergency and ensure its replacement before it cannot be used as taught by Seto (Col. 1 lines 26-29 and 35).
As to claim 2 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 1, wherein each battery pack has a second number of batteries connected in parallel, the second number being two or more (Fig. 6 of Hsu showing at least 2 batteries in parallel in each pack K1-K3).
As to claim 3 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 2, wherein the first number or the second number is selected based on the current and/or voltage of each of said plurality of batteries (Fig. 5 S530, 550,570,580 battery characteristic parameters (V, C, T,etc ) and parallel voltage and current values are determined for each battery within K1, K2, and K3 ([0058] and [0060]).The control unit 121 series connects the parallel K1, K2, and K3 battery units (i.e. second number) in order to meet the parallel voltage and current requirements ([0060] lines 7-19)).
As to claim 4 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 2, wherein the first number or the second number is predetermined ([0058] Then, in the first selection round, K1 battery units (or said, a battery unit group) are selected among the battery units for parallel connection).
As to claim 6 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 1, further comprising forming, in response to the signal, the electrical connections between the plurality of batteries to form the first number of battery packs that are connected in series (Fig. 6 K1-k3), each battery pack having two or more batteries connected in parallel (Fig. 6).
As to claim 12 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 1.
Hsu in view of Marr in view of Mergener in view of Min in view of Seto is not specifically clear as to wherein the object is a movable object
However, Hsu teaches an application for the system of Fig. 1 is for a movable object ([0003] a vehicle).
It would have been obvious to a person of ordinary skill in the art to modify the object of Hsu to include a movable object, in order to apply Hsu battery source architecture to a well-known device (a vehicle) ready for improvement to yield 
As to claim 13, Hsu discloses a system for managing a battery assembly (Figs.1 and 6, Cells K1-K3) used to power at least part of an object (Fig. 1 [0018].. to select at least one among the battery connection configurations, and accordingly the battery module 110 outputs battery power to the load 150), said battery assembly comprising a plurality of batteries (Fig. 6, Cells in K1-K3), said system comprising:
one or more processors (control unit 121. Hsu does not specifically state that control unit 121 is a processor, however it would be obvious to one of ordinary skill in the art to modify Hsu’s control unit to be a processor in order to control the battery module a connection circuit with high speed and reliability) that are individually or collectively configured to:
obtain a current and/or voltage of each of said plurality of batteries (Fig. 5 530,550, 570 battery characteristic parameters (V, C, T, etc) and parallel voltage and current values for each battery within K1, K2, and K3 are determined by control unit 121 (530,570) (550,570) [0058] and [0060]);
generate a signal, based upon the current and/or voltage of each of said plurality of batteries (Fig. 5 S550,570,580 the control unit 121 series connect the parallel K1 battery units with the parallel K2 battery units, and K3 (Fig. 6) such that the series connection of all units meets the load requirements ([0060] lines 7-19)), that:
causes the formation of electrical connections between the plurality of batteries to form a first number of battery packs that are connected in series  (Fig. 5 S570, [0060] and Fig. 6 where the control unit 121 series connects the parallel K1 , the first number being two or more (K1-K3 battery units), and each battery pack having two or more batteries connected in parallel (Fig. 6 K1-K3 battery units having at least two batteries in parallel); and
Hsu further discloses causes at least one of the two or more batteries of a first one of the battery packs (Fig. 2A showing a battery connection configuration where battery B3 and B4 are connected in parallel and identified as the first battery pack) to disconnect from the first one of the battery packs and connect to a second one of the battery packs ([0037] “…switching from the battery connection configuration in FIG. 2A into the battery connection configuration in FIG. 2B”. In configuration FIG. 2A, battery units B1 and B2 are connected in series and in series connection with battery units B3 and B4 which are connected in parallel (Fig. 2A [0027]- [0029]). In configuration FIG. 2B, battery unit B1 is connected in parallel with battery unit B4 (B1|B4) and battery unit B2 is connected in parallel with the battery unit B3 (B2|B3). The battery unit combination (B1|B4) is connected in series with the battery unit combination (B2|B3) ([0032]). Therefore, when switching from configuration 2A to 2B identified in [0037], battery cell B4 disconnected from the first battery pack in Fig. 2A (B3|B4) to second battery pack (B1|B4)).
Hsu does not specifically state that the batteries are reconfigured as claimed while the battery is powering the at least part of the object, in response to the second one of the battery packs not satisfying a battery criterion and wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, and changes in response to the object being in different states.
In regards to Hsu reconfiguring the batteries as claimed while the battery is powering the at least part of the object, Marr teaches reconfiguring batteries while the battery is powering the at least part of the object (Figs. 10,13-14 S1408. Battery back-up unit (BBU) 1000 can be reconfigured during discharge so as to operate more efficiently. Reconfiguration can go from all battery units is parallel (Ex. 4P) to all in series (Ex. 4S) and other configuration in between. Col. 7 lines 9-20, Col 14 lines 38-41).
It would have been obvious to a person of ordinary skill in the art to modify the processor of Hsu to cause at least one of the two or more batteries of a first one of the battery packs to disconnect from the first one of the battery packs and connect to a second one of the battery packs while the battery is powering the at least part of the object, in order to operate the battery more efficiently as taught by Marr Col. 7 lines 9-10.
In regards to Hsu reconfiguring the batteries as claimed in response to the second one of the battery packs not satisfying a battery criterion, Hsu specifically states that the controller 121 switches SW9-SW16 to be turned ON to achieve a desired output voltage O2= (B1|B4) − (B2|B3) ([0032]). Therefore, one of ordinary skill in the art can see that Hsu switching from configuration 2A (i.e. B1−B2-B3|B4) to configuration 2B (i.e. B1|B4−B2|B3) is in response to the second battery pack (i.e. B1) not electrically connected in a manner nor comprising the battery characteristics alone that would achieve the desired output voltage (i.e. battery criterion).

  Regarding wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, Mergener teaches wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack (reconfiguration of from fig. 1 to Fig. 5 is performed in order to switch between a parallel configuration and a series configuration which is two packs in series and minimum two batteries in series within each battery pack).
It would have been obvious to a person of ordinary skill in the art to modify the one or more controller of Hsu to include wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, in order to allow a single battery pack to selectively output different voltages depending on whether the battery pack is coupled to a device operating at a low voltage or a high voltage (as taught by Mergener [0004]).
Regarding wherein the battery criterion comprises changes in response to the object being in different states.
Min teaches wherein the battery criterion comprises changes in response to the  ([0028] and [0031] FIG 3A-3B, when the accelerator is operated to drive the vehicle (first state), the battery switching unit 120 connects the battery module 110 in series. When the accelerator is not yet operated, parked, stops, or is charged (second state), the battery switching unit 120 may be turned on to connect the battery modules 110 in parallel).
It would have been obvious to a person of ordinary skill in the art to modify the battery criterion of Hsu to comprise changes in response to the object being in different states, in order to improve the safety of the vehicle as taught by Min ([0033]).
Hsu does not teach isolate a faulty battery.
Marr teaches isolate a faulty battery (Fig. 14 S1404, Col. 14 lines 19-30 where an isolated cell is removed for repair. As such the isolated cell is identified as a faulty battery)
It would have been obvious to a person of ordinary skill in the art to modify the system of Hsu to isolate a faulty battery in order to repair and test the cell into the system as taught by Marr (Col. 14 lines 20-25).
Hsu in view of Marr does not teach sending an alert that indicates an update in estimated remaining time of operation of the object after the faulty battery is isolated.
Seto teaches sending an alert that indicates an update in estimated remaining time of operation of the object after the faulty battery is isolated (Fig. 1 when the main battery is disconnected because of a failure, the lifetime decision circuit 26 indicates the remaining power or useful time of the auxiliary battery 6 which operates the real load when connected. Col. 3 lines 59-63 and Coli. 5 lines 24-34).

As to claim 14 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the system of claim 13, further comprising a detector configured to detect the current and/or voltage of each of said plurality of batteries (Fig. 5 530,550, 570 battery characteristic parameters (V, C, T, etc) are determined for each battery within K1, K2, and K3 (530,570) (550,570) [0058] and [0060]).
As to claim 20 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the system of claim 13, wherein a movable object ([0003] a vehicle), comprising: one or more propulsion units configured to effect a moving of the movable object (it is well known to one of ordinary skill in the art for a vehicle to comprises a propulsion unit such as a motor);
 Hsu in view of Marr in view of Mergener in view of Min in view of Seto further teaches a battery assembly comprising a plurality of batteries (Fug. 1 and 6 of Hsu) and further teaches the system of claim 13, said system being configured to manage the battery assembly (Figs.1 and 6 of Hsu).
Hsu in view of Marr in view of Mergener in view of Min in view of Seto does not disclose/teach a battery assembly comprising a plurality of batteries taught by Hsu Marr, Mergener, Min and Seto is configured to power at least part of the movable object
.
It would have been obvious to a person of ordinary skill in the art to modify the object of Hsu to include a movable object, in order to apply Hsu battery source architecture to a well-known device (a vehicle) ready for improvement to yield.
As to claim 28 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 1, wherein the battery criterion (reconfiguration of as seen in Fig. 5 of Mergener series configuration which is two packs in series and minimum two batteries in series within each battery pack (i.e. battery criteria) provides a minimum voltage to ensure a safety in powering, by the battery assembly, the at least part of the object other than the battery assembly (based on [0130] provides a minimum voltage to ensure a safety in powering is intended use of the battery criterion. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim). As such Mergener battery criterion of series configuration which is two packs in series and minimum two batteries in series within each battery pack does not result in a structural difference between the claimed invention and the prior art and therefore meets claim limitation provides a minimum voltage to ensure a safety in powering, by the battery assembly, the at least part of the object other than the battery assembly.
It would have been obvious to a person of ordinary skill in the art to modify the method of Hsu to include wherein the battery criterion provides a minimum voltage to 
As to claim 31 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 2, wherein: at least one of the first number or the second number (Fig. 6 of Hsu showing at least 2 batteries in parallel in each pack K1-K3) is determined based on the current and/or voltage of each of the plurality of batteries and a required battery current and/or voltage to power the at least part of the object (Fig. 5 S530, 550,570,580 battery characteristic parameters (V, C, T,etc ) and parallel voltage and current values are determined for each battery within K1, K2, and K3 ([0058] and [0060]).The control unit 121 series connects the parallel K1, K2, and K3 battery units (i.e. second number) in order to meet the parallel voltage and current requirements of the load ([0060] lines 7-19)); and the required battery current and/or voltage varies in accordance with an operating state of the object ( Hsu specifically states that the controller 121 switches to configuration 2A or 2B to achieve a desired output voltage ([0031]-[0032]). 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 20160164315) in view of Mergener (US20170170671) in view of Min (US 20160046201) in view of Muto (US20120013180) evident by Odaohhara (US20020060554).
As to claim 29, Hsu discloses a method (Fig. 5) of managing a battery assembly (Fig. 6, Cells K1-K3) used to power at least part of an object (Fig. 1 [0018].. to select at least one among the battery connection configurations, and accordingly the battery module 110 outputs battery power to the load 150), said battery assembly comprising a plurality of batteries (Fig. 6, Cells in K1-K3), said method comprising:
Hsu discloses a first number of battery packs that are connected in series the first number being two or more (Fig. 6 above battery pack K1, K2, and K3 connected in series), and each battery pack having two or more batteries connected in parallel (Fig. 6 above battery pack K1, K2, and K3 has at least two batteries in parallel)
Hsu further discloses generating a signal, with aid of one or more processors, that: 
causes at least one of the two or more batteries of a first one of the battery packs (Fig. 2A showing a battery connection configuration where battery B3 and B4 are connected in parallel and identified as the first battery pack) to disconnect from the first one of the battery packs and connect to a second one of the battery packs ([0037] “…switching from the battery connection configuration in FIG. 2A into the battery connection configuration in FIG. 2B”. In configuration in FIG. 2A, battery units B1, B2 are connected in series and in series connection with paralle battery units B3, B4 (B3|B4. Fig. 2A [0027]- [0029]). In configuration FIG. 2B, battery unit B1 is connected in parallel with battery unit B4 (B1|B4) and battery unit B2 is connected in parallel with the battery unit B3 (B2|B3). The battery unit combination (B1|B4) is connected in series with the battery unit combination (B2|B3) ([0032]). Therefore, wherein switching from configuration 2A to 2B identified in [0037], battery cell B4 disconnected from the first battery pack in Fig. 2A (B3|B4) to second battery pack in Fig. 2B (B1|B4)).
in response to the second one of the battery packs not satisfying a battery criterion.
However, Hsu specifically states that the controller 121 switches SW9-SW16 to be turned ON to achieve a desired output voltage O2= (B1|B4) − (B2|B3) ([0032]). Therefore, one of ordinary skill in the art can see that Hsu switching from configuration 2A (i.e. B1−B2-B3|B4) to configuration 2B (i.e. B1|B4−B2|B3) is in response to the second battery pack (i.e. B1) not electrically connected in a manner nor comprising the battery characteristics alone that would achieve the desired output voltage (i.e. battery criterion).
It would have been obvious to a person of ordinary skill in the art to modify It would have been obvious to a person of ordinary skill in the art to modify the method of Hsu to cause at least one of the two or more batteries of a first one of the battery packs to disconnect from the first one of the battery packs and connect to a second one of the battery packs in response to the second one of the battery packs not satisfying a battery criterion in order to meet the desired output load voltage as taught by Hsu ([0032]).
Hsu does not specifically teach wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, and changes in response to the object being in different states.
Regarding wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, Mergener teaches wherein the battery criterion comprises minimum two battery packs in 
It would have been obvious to a person of ordinary skill in the art to modify the one or more controller of Hsu to include wherein the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, in order to allow a single battery pack to selectively output different voltages depending on whether the battery pack is coupled to a device operating at a low voltage or a high voltage (as taught by Mergener [0004]).
Regarding wherein the battery criterion comprises changes in response to the object being in different states.
Min teaches wherein the battery criterion comprises changes in response to the object (vehicle, Fig. 1) being in different states ([0028] and [0031] FIG 3A-3B, when the accelerator is operated to drive the vehicle (first state), the battery switching unit 120 connects the battery module 110 in series. When the accelerator is not yet operated, parked, stops, or is charged (second state), the battery switching unit 120 may be turned on to connect the battery modules 110 in parallel).
It would have been obvious to a person of ordinary skill in the art to modify the battery criterion of Hsu to comprise changes in response to the object being in different states, in order to improve the safety of the vehicle as taught by Min ([0033]).
Hsu in view of Mergener in view of Min does not teach obtaining a number of discharging cycles of each of said plurality of batteries  and generating a signal, with aid of one or more processors, that:  compares the numbers of discharging cycles of the plurality of batteries with each other and uses a result of comparing the numbers of discharging cycles among the plurality of batteries as a criterion to cause formation of electrical connections between the plurality of batteries to form a first number of battery packs that are connected in series such that a difference among the numbers of discharging cycles of batteries in each of the battery packs is less than a predetermined threshold. 
Muto teaches obtaining deterioration information of each of said plurality of batteries  ( Fig. 3 [0009] The battery control apparatus may further comprise a deterioration detecting section that detects deterioration of each battery, ) and generating a signal, with aid of one or more processors, that:  compares the deterioration value of the plurality of batteries with each other and uses a result of comparing deterioration information as a criterion to cause formation of electrical connections between the plurality of batteries to form a first number of battery packs that are connected in series such that a difference among the numbers of discharging cycles of batteries in each of the battery packs is less than a predetermined threshold.  ([0009] the switch control section may control the first switches to connect batteries having similar deterioration in series. [0045] and Fig. 4 since the batteries 111 all have the same degree of deterioration, the switch control section 117 connects all of the second switches 114 to the battery 111 side. As such all of the batteries with the same or similar degree of deterioration are connected in series).
Although Muto teaches obtaining, comparing and using the deterioration information to configure the batteries in a series connection, Muto does not specifically a number of discharging cycles to configure the batteries in a series connection as claimed.
However, it is well known to one of ordinary skill in the art that the number of charging/discharging cycles of the battery can be used to obtain deterioration information of a battery as evident by Odaohhara ([0033]” …  The deterioration information may be one of: the number of charging/discharging cycles of the battery”).
Therefore, it would be obvious to one of ordinary skill in the art as a matter of design choice to use the number of battery discharging cycles to determine Muto’s deterioration information in order to use a systemic process such as data collecting to accurately quantify and describe the battery deterioration.
It would have been obvious to a person of ordinary skill in the art to modify the method of Hsu to obtain a number of discharging cycles of each of said plurality of batteries  and generating a signal, with aid of one or more processors, that: compares the numbers of discharging cycles of the plurality of batteries with each other and uses a result of comparing the numbers of discharging cycles among the plurality of batteries as a criterion to cause formation of electrical connections between the plurality of batteries to form a first number of battery packs that are connected in series such that a difference among the numbers of discharging cycles of batteries in each of the battery packs is less than a predetermined threshold, so that the deterioration rate of the overall battery circuit can be decreased thereby enabling efficient use of each battery 111 as taught by Muto [0030] .

Claims 7, 10, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 20160164315) in view of Marr (US9910471) in view of Mergener (US20170170671) in view of Min (US 20160046201) in view of Seto (US 6642719) in view of Qiao et al (US 20130320772).
As to claims 7, 10, 16 and 18 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 1 and the system of claim 13.
Hsu in view of Marr in view of Mergener in view of Min in view of Seto does not disclose/teach wherein a difference in the current and/or voltage of the faulty battery as compared to other batteries in the battery assembly is larger than a threshold.
Qiao teaches wherein a difference in the current and/or voltage of the faulty battery as compared to other batteries in the battery assembly is larger than a threshold ([0051]- [0052], [0059] and Fig. 5a S508 of Qiao. If a battery cell's SOC is higher than a predetermined upper limit, the battery cell is considered unusable and is disconnected from the battery bank. Therefore, one of ordinary skill in the art can see that the SOC of the remaining connected batteries cells is equal to or lower than the predetermined upper limit and differs from the isolated battery larger than a threshold.
Although Qiao teaches a difference in the SOC instead of a current and/or voltage of the faulty battery, it would have been obvious to a person of ordinary skill in the art to modify the property of each of said plurality of batteries obtained by Qiao to be current and/or voltage as it is directly related to the state of charge and therefore would have been simple substitution of one known element (SOC) for another (current and/or voltage) to obtain predictable results.
.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 20160164315) in view of Marr (US9910471) in view of Mergener (US20170170671) in view of Min (US 20160046201) in view of Seto (US 6642719) in view of Kim et al (US 20110025258)
As to claim 22 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 1, wherein: the electrical connections are formed such that a difference in the current and/or voltage of each battery in the battery pack is less than a threshold ([0058] The voltages of the K1 battery units are as close to each other as possible, for preventing a severe charge balance effect. Therefore, a difference in the current and/or voltage of each battery in the battery pack is less than a threshold), the threshold is determined based upon a current and/or voltage of battery ([0058] The voltages of the K1 battery units are as close as possible…)
Hsu in view of Marr in view of Mergener in view of Min in view of Seto does not disclose/teach the threshold is adjusted in real time to meet a change in powering the object.
Kim teaches the threshold is adjusted in real time to meet a change in powering the object ([0036] The scheduler 14 manages all cells in the array in accordance with their SoC level, partitioning it into two groups: GH, Gl for cells with high 
It would have been obvious to a person of ordinary skill in the art to modify the method of Hsu to include the threshold is adjusted in real time to meet a change in powering the object, as taught by Kim in order to extends the battery pack's operation-time ([0086]).
As to claim 23 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches in view of Kim teaches the method of claim 22, wherein the threshold includes at least one of an absolute difference in the current and/or voltage between two batteries in the battery pack ([0058] The voltages of the K1 battery units are as close to each other as possible, for preventing a severe charge balance effect), or a variance or a standard deviation of the current and/or voltage of the batteries in the battery pack.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 20160164315) in view of Marr (US9910471) in view of Mergener (US20170170671) in view of Min (US 20160046201) in view of Seto (US 6642719) in further view of Liao (US20130162214).
As to claim 27 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 1.
Hsu in view of Marr in view of Mergener in view of Min in view of Seto does not teach further comprising controlling a battery in a battery pack that has a higher current and/or voltage than other batteries in the battery pack in a different manner until a difference in the current and/or voltage of each battery in the battery pack is less than a threshold.
Liao teaches further comprising controlling a battery in a battery pack that has a higher current and/or voltage than other batteries in the battery pack in a different manner until a difference in the current and/or voltage of each battery in the battery pack is less than a threshold (See [0025] of Liao where the cells with the lowest or lower electrical power are the cells that are group to receive charge in the active balancing method and therefore after balancing, the difference in electrical power or all the cells are less than a predetermined threshold).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Hsu to include further comprising controlling a battery in a battery pack that has a higher current and/or voltage than other batteries in the battery pack in a different manner until a difference in the current and/or voltage of each battery in the battery pack is less than a threshold, in order to avoid overcharge/over discharge during charging/discharging processes, affecting the lifetime of the battery as taught by Liao [0005].
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al (US 20160164315) in view of Marr (US9910471) in view of Mergener (US20170170671) in view of Min (US 20160046201) in view of Seto (US 6642719) in further view of Ishigaki (20170033700).
As to claim 30 Hsu in view of Marr in view of Mergener in view of Min in view of Seto teaches the method of claim 1.
controlling a battery in one of the battery packs having a higher property value in the current and/or voltage than other batteries in the one of the battery packs to discharge at a first non-zero discharging current and the other batteries to discharge at a second nonzero discharging current smaller than the first non-zero discharging current, until a difference in the current and/or voltage between the battery and the other batteries is less than a predetermined threshold.
Ishigaki teaches controlling a battery in one of the battery packs having a higher property value in the current and/or voltage than other batteries in the one of the battery packs to discharge at a first non-zero discharging current and the other batteries to discharge at a second nonzero discharging current smaller than the first non-zero discharging current, until a difference in the current and/or voltage between the battery and the other batteries is less than a predetermined threshold. ([[0064] FIG. 6C showing discharging behavior of cells 602a-602d…the balancing circuitry causes the battery cells 602a, 602b, 602c, and 602d to discharge at rates based on the individual battery cell voltages. For example, battery cells having a higher voltage have a higher discharge rate than battery cells having a lower voltage such that the individual battery voltages reach an approximately equal value during balanced cell balancing operations).
It would have been obvious to a person of ordinary skill in the art to modify the method of Hsu to include controlling a battery in one of the battery packs having a higher property value in the current and/or voltage than other batteries in the one of the battery packs to discharge at a first non-zero discharging current .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kerfoot et al (US 8994331) is cited for having reconfiguring battery cells from parallel to series connection. 
Pearson et al (US 20040228055) is cited for having swappable battery packs without turning off the system but does not disconnect from one pack to another ([0075]. 
Orender et al (US 20210061110) is cited for having an UAV vehicle that reconfigures in parallel or series and electrically isolates the bad battery. 
Signoff et al (US 20110213434) is cited for having reconfiguring batteries in a patient. 
Koenen et al (US 20160233694) is cited for configuring the battery to parallel mode during normal operation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859